t c memo united_states tax_court steve a harry petitioner v commissioner of internal revenue respondent docket no 28096-07l filed date steve a harry pro_se william f castor for respondent memorandum opinion jacobs judge the dispute between the parties concerns actions taken the filing of a lien and proposed to be taken this opinion replaces our previously filed opinion tcmemo_2008_295 dated date which was withdrawn by order dated date 1this case was assigned to judge julian i jacobs for disposition of respondent’s motion for summary_judgment by order of the chief_judge on date intent to levy by respondent against petitioner to collect an unpaid civil penalty pursuant to sec_6700 sec_6700 penalty for on date respondent filed a motion for summary_judgment pursuant to rule petitioner though ordered by the court to file a response to the motion for summary_judgment filed none unless otherwise indicated all section references are to the internal_revenue_code code and all rule references are to the tax_court rules_of_practice and procedures background on date respondent sent petitioner an attorney a letter captioned sec_6700 pre-assessment letter advising him that respondent was considering assessing a sec_6700 penalty against him on account of his participation in the issuance of dollar_figure of multifamily housing revenue bonds series on date by the oklahoma housing development authority that letter stated in pertinent part we have reviewed certain materials with respect to the issuance of the above referenced bonds collectively the bonds we are considering assessing penalties under sec_6700 of the internal_revenue_code as a result of your organization or assistance in the issuance of the bonds the enclosed explanation provides a detailed summary of the facts law and analysis on which our consideration of the penalty assessment is based the report also includes a computation of the penalty amount you may request a conference with an irs supervisor to discuss the merits of any factual or legal issues indicating such action should not be taken or to discuss the possibility of entering into a closing_agreement petitioner was advised that if respondent did not receive a reply within days from the date of the letter respondent would initiate procedures to assess the sec_6700 penalty petitioner did not respond to this sec_6700 pre-assessment letter on date respondent sent a second letter to petitioner stating that respondent would assess the sec_6700 penalty the second letter informed petitioner that upon assessment of the sec_6700 penalty within days petitioner could pay percent of the assessment and file form_843 claim_for_refund and request for abatement and if petitioner received notice that the claim was disallowed petitioner would have days to notify respondent of his intent to appeal the denied claim to respondent’s appeals_office finally the second letter informed petitioner that if he made such a payment and his claim_for_refund was administratively denied he could file suit in a u s district_court within days of the disallowance of the claim or within days after the expiration of the 6-month period following the filing of his claim whichever was earlier petitioner failed to respond to the second letter respondent assessed the sec_6700 penalty against petitioner on date and thereafter sent petitioner a notice of the assessment and demand for payment petitioner did not pay the assessed amount or any part thereof on date respondent sent petitioner letter final notice - notice_of_intent_to_levy and your right to a hearing under sec_6330 the levy notice with respect to the sec_6700 penalty on date respondent sent petitioner a notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 the lien notice advising petitioner that a notice_of_federal_tax_lien had been filed with respect to the sec_6700 penalty and that petitioner had the right to a hearing to appeal this collection action and to discuss payment method options on date petitioner filed form request for a collection_due_process_hearing regarding the levy notice on date petitioner filed another form regarding the lien notice on both of these forms petitioner checked the box indicating that he wished to make an offer-in-compromise by a letter dated date scott penny a settlement officer in respondent’s oklahoma city oklahoma appeals_office informed petitioner that he would like to hold a collection_due_process_hearing via a conference call on date appeals settlement officer penny informed petitioner that in order for him to consider alternative collection methods such as an offer- in-compromise petitioner had to provide certain financial and tax_return information on date appeals settlement officer penny received a letter from petitioner enclosing the requested information in his letter petitioner requested that the notice_of_federal_tax_lien be withdrawn and that his offer-in-compromise be accepted petitioner argued that he had started an insurance_company but that he had been denied sponsorship through some insurance_companies due to his credit rating and the tax_lien of record he stated that he could not write insurance with his new license and company due to the tax_lien petitioner offered to settle all of his and his wife’s taxes including the sec_6700 penalty and potential income_tax liabilities for and that respondent might assess following the conclusion of an audit by turning his retirement assets in a sec_401 plan over to the irs during the date conference call petitioner stated that the filing of a tax_lien created a financial hardship for him in addition petitioner renewed his proposal to resolve the sec_6700 penalty and all tax_liabilities for and by way of an offer-in-compromise appeals settlement officer penny replied that no offer-in-compromise could be considered until the audit of petitioner’s and tax returns was completed after stating that he understood respondent’s position petitioner posited that the sec_6700 penalty might have been erroneously assessed on the basis that the oklahoma housing development authority had appealed its own sec_6700 penalty which had been assessed as a result of the sale of the multifamily housing revenue bonds after reviewing petitioner’s sec_6700 penalty file appeals settlement officer penny rejected petitioner’s claim on date respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or determining that the tax_lien was filed in accordance with all legal and procedural requirements and sustaining the proposed levy action in that notice respondent rejected petitioner’s argument that the sec_6700 penalty should not have been imposed against petitioner individually while the oklahoma housing development authority’s own sec_6700 penalty was under appeal appeals settlement officer penny took the position that the assessment against petitioner was not predicated on any determination regarding the appeal of the penalty assessment against the oklahoma housing development authority on date petitioner filed a petition in this court alleging there is an outstanding appeal on a preliminary determination_letter on a tax exempt bond issue that relates to the incorrect findings by the irs on the sec_6700 exam against me the premature findings on the sec_6700 exam violated my due process rights since the bonds in question are under appeal the irs delayed the requested appeal on the bonds while moving forward on the sec_6700 exam in an apparent attempt to force some kind of settlement agreement i received this civil liability fine when i refused to settled sic on the exam for the bonds the amount of the fine was in excess of the actual income i received i request that the lien be released and the fine eliminated petitioner resided in oklahoma when he filed the petition a summary_judgment discussion summary_judgment is used to expedite litigation and avoid unnecessary and expensive trials fla peach corp v commissioner 90_tc_678 this court may grant summary_judgment where there is no genuine issue of any material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir the moving party bears the burden of proving that there is no genuine issue of material fact and the court will view any factual material and inferences in the light most favorable to the nonmoving party 85_tc_812 rule d provides that where the moving party properly makes and supports a motion for summary_judgment an adverse_party may not rest upon the mere allegations or denials of such party’s pleading but must set forth specific facts by affidavits or otherwise showing that there is a genuine issue for trial b jurisdiction the sec_6700 penalty is governed by the procedural rules of sec_6703 which generally removes sec_6700 penalty assessments from the deficiency jurisdiction of this court however sec_6330 provides this court with jurisdiction to review an appeal from the commissioner’s determination to proceed with collection activity regardless of the type of underlying tax involved we have held that our jurisdiction includes the right to review the commissioner’s lien and levy collection activity regarding penalties governed by the procedural rules of sec_6703 see 130_tc_44 thus we have jurisdiction to review the notice_of_determination of date issued to petitioner under sec_6320 and sec_6330 because the underlying tax_liability consists of a sec_6700 penalty sec_6703 provides that subch b of ch of the code relating to deficiency procedures does not apply with respect to the assessment or collection of the penalties provided by sec_6700 sec_6701 and sec_6702 sec_6703 provides that a taxpayer may challenge a penalty under sec_6700 and sec_6701 by paying percent of the assessed penalty filing an administrative claim_for_refund and if that claim is not granted filing a claim_for_refund in the appropriate u s district_court 3as amended by the pension_protection_act of publaw_109_280 120_stat_1019 effective for determinations made after date c sec_6320 and sec_6330 sec_6320 provides that written notice of the filing of a federal_tax_lien must be furnished by the secretary to the taxpayer whose property is subject_to the lien sec_6320 provides that a taxpayer may request a hearing regarding the lien and sec_6320 provides that the hearing must be conducted pursuant to the rules of sec_6330 sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified that person in writing of the right to a hearing before the levy is made the sec_6330 hearing sec_6330 provides that if a person requests a sec_6330 hearing that hearing shall be held before an impartial officer_or_employee of the irs during the hearing a taxpayer may raise any relevant issue including appropriate spousal defenses challenges to the appropriateness of the collection action and collection alternatives including offers-in-compromise sec_6330 a taxpayer is precluded from contesting the existence or amount of the underlying tax_liability at the sec_6330 hearing unless the taxpayer did not receive a notice_of_deficiency for the tax in question or did not otherwise have an opportunity to dispute the underlying tax_liability sec_6330 see also 114_tc_604 following a sec_6330 hearing the commissioner’s appeals settlement officer must make a determination whether the proposed levy action may proceed the commissioner’s appeals settlement officer is required to take into consideration the verification presented by the secretary that the requirements of applicable law and administrative procedures have been met the relevant issues raised by the taxpayer and whether the proposed levy action appropriately balances the need for efficient collection_of_taxes with the taxpayer’s concerns that the levy action be no more intrusive than is necessary sec_6330 when reviewing a sec_6330 hearing if the validity of the underlying tax_liability was at issue in a sec_6330 hearing this court will review the matter de novo 115_tc_35 if the underlying tax_liability was not at issue this court will review the determination of the appeals_office for abuse_of_discretion 114_tc_176 4we have interpreted the phrase underlying tax_liability to include any amounts a taxpayer owes pursuant to tax laws that are subject_to the commissioner’s collection activities 115_tc_329 this includes penalties that are governed by the procedural rules of sec_6703 see 130_tc_44 concerning the sec_6702 frivolous_return penalty d application petitioner argues in his petition that the sec_6700 penalty the underlying tax was incorrectly assessed however petitioner has failed to aver facts sufficient to show error in the assessment rule addresses the commencement of lien and levy actions under sec_6320 and sec_6330 an action under either section is commenced by the filing of a petition rule a rule b specifies the content of the petition rule sec_331 and require the petition to contain clear and concise assignments of each and every error which the petitioner alleges to have been committed in the notice_of_determination clear and concise lettered statements of the facts on which the petitioner bases each assignment of error petitioner challenged the existence and amount of the sec_6700 penalty at his sec_6330 hearing and now challenges it before us for the validity of the underlying tax_liability to be properly at issue before us petitioner must comply with rule his pleading must contain a sufficient specificity of facts so that the court can conduct a meaningful hearing to determine whether respondent can proceed with the collection of that liability petitioner’s averments make clear that he disagrees with the imposition of the sec_6700 penalty however other than claiming that the imposition was premature and excessive petitioner fails to specify the basis of his disagreement ie he fails to explain why it is premature why the investigation of the oklahoma housing development authority is relevant or the basis for his claim that the sec_6700 penalty is excessive furthermore petitioner has failed to respond to respondent’s motion for summary_judgment as we noted supra rule d provides that petitioner must set forth specific facts by affidavits or otherwise showing that there is a genuine issue for trial in his motion for summary_judgment respondent states that appeals settlement officer penny reviewed petitioner’s sec_6700 file and found that the procedural requirements for assessing the sec_6700 penalty were followed petitioner does not contradict this we find that petitioner has failed to state grounds or to aver facts on which we could find that respondent erred in his determination on that basis respondent is entitled to summary disposition in his favor see 122_tc_280 affd 132_fedappx_919 2d cir during the sec_6330 hearing petitioner made an offer- in-compromise with respect to his liability for the sec_6700 penalty as well as his potential liability for and income taxes petitioner’s offer-in-compromise was rejected because of the irs’s ongoing audit for and petitioner did not contest the rejection of his offer-in- compromise in his petition and he did not respond to respondent’s motion for summary_judgment accordingly this issue is deemed conceded see rule b petitioner also argued at his sec_6330 hearing that the notice_of_federal_tax_lien should be withdrawn because petitioner asserted it created a financial hardship respondent rejected this argument petitioner did not raise this issue in his petition and he did not respond to respondent’s motion for summary_judgment therefore pursuant to rule b this issue is deemed conceded to conclude we sustain respondent’s filing of the tax_lien and respondent’s intent to levy petitioner’s property respondent is entitled to judgment as a matter of law to give effect to the foregoing an order and decision will be entered for respondent
